FILED
                             NOT FOR PUBLICATION                            MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



YA ZHOU MA,                                       No. 08-72320

               Petitioner,                        Agency No. A076-362-885

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges

       Ya Zhou Ma, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from the immigration judge’s

decision denying his application for asylum. We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review its legal conclusions de novo. Santos-Lemus v. Mukasey, 542 F.3d 738,

742 (9th Cir. 2008). We deny the petition for review.

      The record does not compel the conclusion that Ma experienced harm that

rose to the level of persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th

Cir. 2006) (brief detention, beating and interrogation did not compel a finding of

past persecution by Chinese police on account of unsanctioned religious practice);

Al-Saher v. INS, 268 F.3d 1143, 1146 (detention of five to six days where

respondent was not beaten does not amount to persecution). The record also does

not compel the conclusion that Ma was or would be targeted on account of his

political opinion or religion. See Elias-Zacarias, 502 U.S. 478, 483-84 (9th Cir.

1992) (although direct proof of a persecutor’s motives is not necessary, an

applicant must provide some evidence that she was or would be persecuted because

of a protected ground). Accordingly, substantial evidence supports the agency’s

denial of the asylum claim because Ma failed to establish he was or would be

persecuted on account of a protected ground. Id. at 481 n.1 (to reverse the

agency’s finding “we must find that the evidence not only supports that

conclusion, but compels it”) (emphasis in original).

      PETITION FOR REVIEW DENIED.




                                                                               08-72320